Citation Nr: 1804761	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of mumps.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus, to include as secondary to left ear hearing loss.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for ingrown toenails. 

7.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for residuals of left rotator cuff repair.

10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) thereafter.

This appeal is before the Board of Veterans' Appeals (Board) from September 2010, May 2011, and May 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issues of entitlement to service connection for residuals of left rotator cuff repair, a low back disability, and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not exhibit current residuals of mumps.

2.  Pes planus is not related to service.

3.  Left ear hearing loss arose in service.

4.  Tinnitus is related to left ear hearing loss.

5.  Sleep apnea is not related to service.

6.  The Veteran does not have a chronic ingrown toenail disability.

7.  TMJ is not related to service.

8.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of mumps have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for ingrown toenails have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for TMJ have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of service connection, the abovementioned disease or injury must be incurred or aggravated in the active military, naval or air service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; Wagner, 370 F.3d at 1096.

For certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Mumps

The Veteran seeks service connection for residuals of mumps.

Service treatment records reflect that in February 1992 the Veteran was diagnosed with mumps and hospitalized.

Private treatment records reflect that in November 1992 the Veteran reported his history of mumps and his concern about residuals, specifically testicular complications.  His physician found no cause for concern as he had not had mumps orchitis.

In a July 2010 statement, the Veteran reported that he was hospitalized in service with mumps, specifically in January and February of 1992.

At his January 2012 RO hearing, the Veteran reported that he has sharp pains in his groin area, which he attributes to his mumps.

In his July 2014 substantive appeal, the Veteran reported current complications due to mumps and said that he had been told that he might be sterile.

The Board finds that the evidence weighs against a finding of current residuals of mumps.  While the evidence clearly establishes mumps in service, the only evidence of current residuals are the Veteran's vague references to complications, a report of sharp pains to the groin area, and the fact that he was told that mumps might have rendered him sterile.  The Board notes that the Veteran has had children since having mumps.  Furthermore, as noted by the Veteran's November 1992 treating physician, his mumps did not manifest as orchitis.  The Veteran is not competent to connect any groin pain he currently experiences to his in-service mumps, and there is no medical evidence to provide such a connection or even to diagnose a current disability of the groin.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Pes Planus

The Veteran seeks service connection for bilateral pes planus.

Service treatment records do not reflect any symptoms of or treatment for pes planus or any other foot disability.

Reserve service treatment records include a May 2002 examination at which point the Veteran's feet were noted to have normal arches.

Private treatment records reflect that in October 2005 the Veteran reported heel and arch pain for two to three years.  He was diagnosed with hyperpronation with plantar fasciitis and resultant pes planus.  In October 2009 he reported bilateral foot and arch pain.  Pain was with weight bearing.  Gait examination showed pronated gait with collapse of the medial longitudinal arch and calcaneal eversion consistent with hyperpronation.  

In an April 2010 statement, the Veteran reported that over his years of active duty and service in the Reserves, he developed pain and fallen arches in both feet due to prolonged standing.  In a July 2010 statement he reported having issues with fallen arches over the course of his 22 years of active and Reserve service.

The Veteran underwent a VA examination in September 2010.  He reported that in around 2005 he started waking up with pain in the bottom of his feet.  His podiatrist found that his arches had dropped.  He reported that he regularly stands at military funeral details and starts adjusting his feet after 20-25 minutes due to ache.  The examiner diagnosed mild bilateral pes planus.  The examiner opined that it was less likely than not that pes planus was related to active duty.  This opinion was based on the rationale that available medical records were silent for a foot condition during active duty.

In a January 2011 statement, the Veteran reported chronic issues with fallen arches in both feet.  He reported continued chronic pain.  He attributed his problems to wearing military-issued footwear and standing in formation.

VA treatment records reflect that in May 2011 the Veteran reported aches in the soles of his feet.  He was faring okay without medication.  In November 2011 he again reported that the soles of his feet hurt and requested a referral to podiatry.

At his January 2012 RO hearing, the Veteran reported that his foot pain began while deployed on a ship during active duty.  He stated that he reported the pain to a medic but was never referred to a specialist.  He reported that he began private treatment for foot pain around October 2005, which was the first time he was diagnosed with pes planus.

VA treatment records reflect that at a March 2012 podiatry consultation the Veteran reported pain in his right foot.  He was diagnosed with plantar fasciitis of the right foot.  In December 2013 he required new shoe inserts due to foot pain.  In April 2014 he reported improvement due to the orthotics.

In his July 2014 substantive appeal, the Veteran stated that he reported his foot problems to civilian physicians because he was in active Reserve status at the time, but the condition evolved over and after his active duty period as his arches dropped.

The Board finds that the evidence weighs against a finding that the Veteran's current pes planus is related to service.  The VA examiner's opinion is probative and consistent with the majority of the evidence.  While the Veteran has stated that his foot pain was caused by service, both the medical records and his statements to his treating physicians and examiners reflect that the symptoms began around October 2005, when he first sought treatment.  To the extent that the Veteran argues that his pain was caused by footwear and standing related to service, the Board sees no indication that the Veteran's service placed more strain on his feet than his almost a decade as a corrections officer, or any other civilian life.  As to periods of Reserve service, the Veteran has not identified any particular incident in reserve service that would make his intermittent periods of ACDUTRA and INACDUTRA responsible for the disability as opposed to his periods of civilian life.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's current pes planus is related to service, and service connection is therefore denied.

Hearing Loss and Tinnitus

The Veteran seeks service connection for left ear hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records reflect that the Veteran underwent audiometric testing at his February 1989 induction examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
10
15
30

At a subsequent July 1989 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
15
25
30

At an examination in December 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
20
30
35

At a June 1990 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
20
30
35

At an examination in February 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
15
25
30

In February 1992, he was diagnosed with an ear infection associated with tonsillitis, which was subsequently diagnosed as mumps.  It was noted that his eardrum ruptured.  At his June 1992 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
30
10
20
25

In the accompanying report of medical history, he reported that he had experienced hearing loss in his left ear as a child from the ages of 9-12, though it was stable now.  

Reserve service treatment records include a June 1997 periodic examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
15
20
25


Private treatment records reflect that in November 1992 the Veteran reported that he believed his hearing had worsened since his June 1992 separation from service.  He was diagnosed with otitis media with a history of perforation and prescribed antibiotics.  In December 1992 he reported that his hearing had improved.  In January 1993 his physician believed that the perforation had healed based on visual examination.  In May 1993 his physician noted intermittent problems in the left ear that were recently asymptomatic.  At a January 1995 physical he was diagnosed with longstanding decreased auditory acuity in the left ear status post perforation.  He was treated again for a left ear infection in October 2000.  

Reserve service treatment records include a May 2002 audiogram.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
20
30
35


Private treatment records reflect that the Veteran underwent audiometric testing in December 2009.  He reported decreased hearing acuity, occasional tinnitus, and aural pressure, all in the left ear.   His audiologist noted his military noise exposure and two instances of tympanic membrane repair.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
30
40
35

Speech recognition scoring was conducted using a system other than the Maryland CNC test, and is therefore not valid for rating purposes.  He was diagnosed with mild sensorineural hearing loss of the left ear.  In February 2010 he reported that his ear was stopped up and he was experiencing ringing.  He reported that the problem began 3 years prior.  He was diagnosed with mild left ear hearing loss.

In an April 2010 statement, the Veteran reported that he served in the Navy in the weapons and cargo division, where he was exposed to noise.  He reported that he had experienced ringing in his left ear since service.  In a July 2010 statement he reported experiencing chronic left ear tinnitus and hearing loss while on active duty.

The Veteran underwent a VA examination in September 2010.  He reported hearing loss and tinnitus in his left ear.  He stated that during active duty he was exposed to noise from ship guns, missiles, grinding equipment, and forklifts, all with hearing protection.  He also reported exposure to noise during Reserve service, specifically through equipment and woodworking tools, with hearing protection.  Civilian noise exposure included weapons training working in corrections for almost 9 years, with hearing protection.  He reported tinnitus onset about three years prior, occurring twice per month and lasting for 10-15 seconds, relieved by treatment with the Valsalva maneuver.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
35
40

His speech recognition score in the left ear was 94 percent.  The examiner opined that the Veteran's left ear hearing loss was not aggravated by service.  This opinion was based on the rationale that no significant threshold shift was evident between induction and separation, with the exception of a temporary shift in the 500 hertz reading which subsequent audiograms showed had resolved.  The examiner further explained that the Veteran's very occasional and brief tinnitus that clears with the Valsalva maneuver is inconsistent with tinnitus or hearing loss from noise exposure.  Based on this, the examiner further opined that tinnitus began years after active duty and is not caused by or a result of military service or military noise exposure.  The examiner noted that it was possible that pre-existing hearing loss and middle ear problems contributed to his tinnitus.

In a January 2011 statement, the Veteran reported that during active duty he was exposed to noise from forklifts, weapons, and other equipment.  He reported that since that time he has experienced increased ear infections, hearing loss, and tinnitus.

VA treatment records reflect that in November 2011 the Veteran reported popping and tinnitus in his left ear.  He was diagnosed with tinnitus and Eustachian tube dysfunction.

At his January 2012 RO hearing, the Veteran reported that he had had meningitis as a child, during which his eardrum ruptured and was corrected through surgery, though his hearing was still within normal limits upon induction.  He reported exposure to noise in service through work with weapons and worsening hearing throughout service.  He stated that he noticed during service that he had to start asking people to repeat themselves.  He stated that he reported his hearing loss and tinnitus to medics in service.

VA treatment records reflect that at a February 2012 audiology consultation the Veteran reported left ear popping and tinnitus.  Specific thresholds were not included in the record, but the note indicated that audiometric testing showed mild to moderate mixed hearing loss in the left ear, essentially no change since 2010.  In December 2013, audiometric testing showed essentially no change.  At a May 2014 otolaryngology consultation he was diagnosed with Eustachian tube dysfunction and bilateral tinnitus.

The Veteran underwent another VA examination in July 2016.  He reported tinnitus and hearing loss due to in-service noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
25
45
45

His speech discrimination score in the left ear was 80 percent.  He was diagnosed with sensorineural hearing loss and tinnitus.  The examiner opined that it was less likely than not that hearing loss was related to service.  This opinion was based on the rationale that no permanent significant threshold shift was shown at separation from service.  The examiner further opined that tinnitus was less likely than not related to service.  This opinion was based on the rationale that tinnitus was more likely related to hearing loss, which was not aggravated by service.

In an August 2017 letter, the Veteran's private physician opined that his left ear hearing loss was more likely than not related to job duties over the course of his military service.  This opinion was based on the rationale that the history of the condition was consistent with his current diagnosis.

As no hearing loss disability was noted at the Veteran's February 1989 induction examination, the Veteran must be presumed sound upon entry into service.  While the Veteran has reported that he experienced left ear hearing loss prior to service due to childhood meningitis, the Board does not find clear and unmistakable evidence that such a disability existed upon entry.  Rather, the February 1989 induction examination shows that the Veteran did not have a hearing loss disability under 38 C.F.R. § 3.385, and, as such, the Board finds that the prior disability had resolved.  The Board therefore finds that left ear hearing loss was not a pre-existing disability.

The Board finds that the evidence is at least in equipoise as to whether left ear hearing loss arose in service.  While the VA examiners have stated that the shift in thresholds from induction to separation was insignificant, it remains true that the Veteran's hearing loss was not a disability under 38 C.F.R. § 3.385 at his February 1989 induction or at examinations in July 1989 and February 1991, yet it was a disability at examinations in December 1989, June 1990, and upon separation in June 1992.  It is hard to maintain that a shift in thresholds is insignificant when such a shift renders hearing loss eligible for service connection.  While his hearing appears to have improved at a single June 1997 examination, the in-service examinations nevertheless establish the beginning of long-term pattern of worsening that continues today.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether left ear hearing loss arose in service, and service connection is therefore granted.

The Board further finds that the evidence weighs in favor of a finding that tinnitus is related to left ear hearing loss.  The opinion of the July 2016 VA examiner is probative, and there is no evidence in the record to contradict it.  As such, service connection for tinnitus secondary to left ear hearing loss is granted.

Sleep Apnea

The Veteran seeks service connection for sleep apnea.

Service treatment records do not reflect any symptoms of or treatment for sleep apnea.

VA treatment records reflect that in May 2010 the Veteran reported snoring.

In a July 2010 statement, the Veteran reported that he began snoring over the prior two years.

VA treatment records reflect that in November 2011 the Veteran reported snoring and was referred for a sleep study consultation to rule out sleep apnea.

At his January 2012 RO hearing, the Veteran reported that he was told in service that he snored.  He further stated that his wife told him that he exhibits apneas.  She made this observation in about 1997.

VA treatment records reflect that in May 2013 the Veteran underwent a sleep study which showed mild positional obstructive sleep apnea with mild oxygen desaturations.  The physician found that the findings were unlikely to account for his reported level of sleepiness.  

In a June 2014 statement, the Veteran's wife reported that she had observed worsening snoring and periods of apnea since their marriage in 1995.

In his July 2014 substantive appeal, the Veteran stated that he reported his sleep issues in service and was initially told he had a heart murmur.  He stated that he was told by his shipmates that he snored.

In an August 2017 letter, the Veteran's private physician opined that his sleep apnea was more likely than not related to job duties over the course of his military service.  This opinion was based on the rationale that the history of the condition was consistent with his current diagnosis.

The Board finds that the evidence weighs against a finding that sleep apnea is related to service.  There is no medical evidence that sleep apnea began in service, and the only evidence of a relationship is the Veteran's reports that he began snoring in service.  The Veteran's reports, however, lack credibility due to lack of consistency.  In July 2010, he stated that he had been snoring for two years; only subsequently did he make the claim that his snoring began aboard his ship while on active duty.  As to the August 2017 opinion of the Veteran's private treating physician, it is only as credible as the reports it is based on, and it offers no explanation as to why current sleep apnea is related to service apart from accepting the Veteran's report of in-service snoring.  As to periods of Reserve service, the Veteran has not identified any particular incident in reserve service that would make his intermittent periods of ACDUTRA and INACDUTRA responsible for the disability as opposed to his periods of civilian life.  For these reasons, the Board finds that the evidence weighs against a finding that sleep apnea is related to service, and service connection is therefore denied. 

Ingrown Toenails

The Veteran seeks service connection for bilateral ingrown toenails.

Service treatment records reflect that in March 1990 the Veteran presented with an ingrown toenail on his right foot, which was removed via surgery with local anesthetic.  

Private treatment records reflect that in October 1994 the Veteran was treated for an infected right great toe.  He was diagnosed with a mild infected ingrown toenail.

In a July 2010 statement the Veteran reported experiencing ingrown toenails during service which resulted in surgery. 

The Veteran underwent a VA examination in September 2010.  He reported having ingrown toenails on both of his great toes, one completely removed in service and the other partially removed by a civilian podiatrist.  He stated that he kept them manicured with a licensed pedicurist.  He reported that he had not had an ingrown toenail in the past year.  Physical examination should no evidence of current ingrown toenails or residuals from prior surgeries.

In a January 2011 statement, the Veteran reported chronic issues with ingrown toenails in both feet.  He reported numerous nail surgeries due to ingrown toenails while on active duty and as a reservist.  He attributed his problems to wearing military-issued footwear and standing in formation.

At his January 2012 RO hearing, the Veteran reported having issues with ingrown toenails since service.  He said that since his March 1990 surgery, he was instructed to have his toenails cut properly, requiring pedicures.  He stated that his athlete's foot is associated with his toenail problems.

VA treatment records reflect that at a March 2012 podiatry consultation the Veteran reported a left ingrown medial hallux toenail.  The nail was permanently removed on the Veteran's request.

At his June 2017 hearing, the Veteran reported having ingrown toenail surgery in July 1992 and October 1994, in addition to the recent removal at VA.  He reported currently getting pedicures to prevent recurrences.  

The Board finds that the evidence weighs against a finding of a chronic disability of ingrown toenails.  There is no indication in the record that the three ingrown toenails over a period of more than 20 years are anything more than discrete, acute conditions.  The September 2010 VA examination, prior to the most recent ingrown toenail, revealed no evidence of any residuals from prior incidences.  Furthermore, the March 2012 ingrown toenail - the only ingrown toenail experienced by the Veteran since 1994 - is not even on the same foot as the ingrown toenail that occurred in service.  As to the Veteran's reports of regular pedicures to prevent recurrences, the Board notes that recommended preventative health measures do not constitute the existence of a disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

TMJ

The Veteran seeks service connection for TMJ.

Service treatment records reflect that in February 1992 the Veteran had swelling and pain to his right jaw with difficulty opening his mouth or swallowing.  He was subsequently diagnosed with mumps.  In May 1992 his dentist noted jaw muscle tenderness associated with stress of upcoming separation from active duty.  There were no limitations of jaw movement.

VA treatment records reflect that in May 2010 the Veteran reported TMJ that began in service.

In a January 2011 statement, the Veteran reported erratic opening and locking of the jaws since active duty.

The Veteran underwent a VA examination in May 2011.  He reported that his jaw has always had a popping and locks occasionally.  He indicated that this was noted at his initial dental examination in service.  He was diagnosed with a TMJ problem due to internal derangement with reduction.  The examiner determined that no opinion could be given without resort to speculation.  This lack of opinion was due to a note in service treatment records that the Veteran was noted to have erratic jaw opening and history of locking in January 1992 and jaw muscle tenderness due to stress of separation from active duty in two weeks.  The examiner explained that the Veteran's report that his TMJ was noted on entry into service indicated that it existed prior to service.

At his January 2012 RO hearing, the Veteran reported that he was first told about his jaw issue at his initial dental examination after induction.

The Board finds that the evidence weighs against a finding that TMJ is related to service.  The swelling and pain noted in the Veteran's service treatment records in February 1992 were among the symptoms associated with his eventual diagnosis of mumps.  As to the May 1992 notation of muscle tenderness, his dentist explicitly ruled out TMJ issues, noting that motion of the jaw was not limited.  As to the Veteran's assertion that he was first informed of his TMJ upon induction into service, such diagnosis is not reflected in his service treatment records.  In any event, as the VA examiner noted, if TMJ had been noted upon induction into service, it would be a pre-existing disability and service connection would not be available as there is no indication of aggravation.  For these reasons, the Board finds that the evidence weighs against a finding that TMJ is related to service, and service connection is therefore denied.

Right Knee

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for a right knee disability.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Service connection for residuals of mumps is denied.

Service connection for bilateral pes planus is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus, to include as secondary to left ear hearing loss, is granted.

Service connection for sleep apnea is denied.

Service connection for ingrown toenails is denied. 

Service connection for TMJ is denied.

The appeal on the issue of entitlement to service connection for a right knee disability has been withdrawn and is dismissed.


REMAND

Left Rotator Cuff

The Veteran seeks service connection for residuals of left rotator cuff repair.

Reserve service treatment records reflect that in February 2010 the Veteran reported left shoulder pain from pushups.

Private treatment records reflect that in February 2010 the Veteran reported left shoulder pain with a possible injury from physical training.  X-rays were normal.  In March 2010 he reported that the pain began in October 2009 after he increased his exercise program.  He reported that a cortisone injection had provided some improvement of his symptoms.  He was diagnosed with subacromial exostosis with impingement syndrome and referred for an MRI to rule out a rotator cuff tear.  A subsequent MRI showed a partial tear of the superior fibers of the subscapularis tendon, infraspinatus tendinosis, and irregularity of the posterior superior labrum without a definite tear.  In April 2010 he underwent a subacromial decompression and debridement of a partial thickness tear of the rotator cuff and labrum.

In an April 2010 statement, the Veteran reported that he injured his left shoulder in approximately October 2009.  Specifically, he stated that he aggravated his left tendon and rotator cuff from continuance of physical training and taking part in the fall 2009 Navy Physical Readiness Test.  He recounted his treatment since that time.  He made a similar statement in July 2010.

The Veteran underwent a VA examination in September 2010.  He reported injuring his left shoulder during physical readiness training and undergoing surgery in April 2010.  He was diagnosed with residuals of left rotator cuff repair surgery.  The examiner opined that it was less likely than not related to active duty.  This opinion was based on the rationale that available medical records were silent for a foot condition during active duty.

In a September 2010 letter, the Veteran's private treating physician explained that he was seen in October 2009 for shoulder pain resulting from an injury while participating in Physical Readiness Training during Reserve duty.  He was treated with an injection and returned with continued reports of pain in November 2009.  He received an x-ray in February 2010 and was referred to an orthopedist.

In a January 2011 statement, the Veteran reported chronic pain in his left shoulder that was the result of an injury sustained during Reserve service.

VA treatment records reflect that in May 2011 the Veteran reported aches in his left shoulder.  He was faring okay without medication.  He again reported that his left shoulder bothered him in November 2011, but reported that he rarely took Tylenol or Motrin for it.

At his January 2012 RO hearing, the Veteran explained that he injured his shoulder in October 2009 during a Reserve weekend.  He stated that he reported the pain to a medic, but was subsequently treated by his private physician.

VA treatment records reflect that in July 2012 the Veteran again reported shoulder discomfort.  He was diagnosed with arthralgia.  He reported discomfort again in March 2013.

In an August 2017 letter, the Veteran's private physician opined that his left rotator cuff tear was more likely than not related to job duties over the course of his military service.  This opinion was based on the rationale that the history of the condition was consistent with his current diagnosis.

The Board finds that further development is necessary to determine whether the Veteran's left rotator cuff tear arose during a period of service.  The September 2010 VA examiner's opinion addressed active duty only, neglecting the Veteran's claim that his disability arose during a period of Reserve service.  From the first October 2009 treatment record, the Veteran has consistently reported to his physicians that he began to experience left shoulder pain during the fall 2009 Navy Physical Readiness Test.  The claims file, however, does not contain exact dates of ACDUTRA or INACDUTRA periods, though the Veteran's description of a Reserve weekend suggests that the injury may have occurred during a period of INACDUTRA.  While the RO sent two line-of-duty determination requests to the Naval Operations Support Center in October 2012 and April 2014, no response was received.  The requests, however, specified a period around March 2010, as opposed to October 2009, when the initial injury is alleged to have occurred.  

The record indicates that the Veteran sought civilian treatment for his shoulder injury on October 19, 2009.  The Board therefore finds that remand is necessary to: (1) determine the exact dates of Reserve service the Veteran had in September and October 2009; and (2) take the necessary steps to obtain any report of the 2009 Navy Physical Readiness Test, and any line-of-duty determination regarding a left shoulder injury between September 2009 and April 2010, when the Veteran may have been on Reserve duty.

Low Back and Right Hip

The Veteran's claims for service connection for a low back disability and a right hip disability were denied in a May 2014 rating decision.  He submitted a July 2014 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to these issues.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Take the reasonable and necessary steps to obtain the Veteran's dates of periods of ACDUTRA and INACDUTRA from September and October of 2009.  Attempts to obtain this information should be documented and included in the claims file.

3.  Take the reasonable and necessary steps to obtain any Navy Physical Readiness Test and/or line-of-duty determinations made between September 2009 and April 2010 regarding a left shoulder injury.  Attempts to obtain this information should be documented and included in the claims file.

4.  After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for residuals of left rotator cuff repair.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board

5.  Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to service connection for a low back disability and a right hip disability.  If, and only if, the Veteran perfects the appeal to one or both of these issues, such must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


